 


113 HRES 776 EH: Providing for consideration of the Senate amendment to the bill (H.R. 83) to require the Secretary of the Interior to assemble a team of technical, policy, and financial experts to address the energy needs of the insular areas of the United States and the Freely Associated States through the development of energy action plans aimed at promoting access to affordable, reliable energy, including increasing use of indigenous clean-energy resources, and for other purposes; waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules; and for other purposes.
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 776 
In the House of Representatives, U. S., 
 
December 11, 2014 
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 83) to require the Secretary of the Interior to assemble a team of technical, policy, and financial experts to address the energy needs of the insular areas of the United States and the Freely Associated States through the development of energy action plans aimed at promoting access to affordable, reliable energy, including increasing use of indigenous clean-energy resources, and for other purposes; waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 83) to require the Secretary of the Interior to assemble a team of technical, policy, and financial experts to address the energy needs of the insular areas of the United States and the Freely Associated States through the development of energy action plans aimed at promoting access to affordable, reliable energy, including increasing use of indigenous clean-energy resources, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment with an amendment consisting of the text of Rules Committee Print 113–59 modified by the amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for 80 minutes, with 60 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations and 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.  
2.Upon adoption of the motion specified in the first section of this resolution, House Concurrent Resolution 122 shall be considered as adopted.  
3.The chair of the Committee on Appropriations may insert in the Congressional Record at any time during the remainder of the second session of the 113th Congress such material as he may deem explanatory of the Senate amendment and the motion specified in the first section of this resolution.  
4.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of December 12, 2014.  
 
Karen L. Haas,Clerk. 
